UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


       RA VIL MINGAZOV,

                       Petitioner,

               v.                                      Civil Action No. 05-2479 (TFH)

       BARACK H. OBAMA, et al.,

                       Respondents.



                                              ORDER

       Pending before the Court is petitioner Ravil Mingazov's Motion to Govern Further

Proceedings Following Remand by the Circuit Comi [ECF No. 378]. Respondents have filed an

opposition [ECF No. 381] and petitioner a reply [ECF No. 382]. Upon consideration of the

motion, response thereto, and the entire record in this case, it hereby is

       ORDERED that petitioner's Motion to Govern Further Proceedings Following Remand

by the Circuit Court [ECF No. 378] is GRANTED IN PART inasmuch as petitioner requests a

hearing on the merits of the government's pending motion for relief under Federal Rule of Civil

Procedure 60(b), and DENIED IN PART. Petitioner's motion proposes a seven-part procedure

governing proceedings following an order from the United States Court of Appeals for the

District of Columbia Circuit remanding the record in this case for this Court to consider the

government's Rule 60(b) motion. In essence, petitioner proposes that before the Court holds a

hearing on the merits of the government's motion, it permit additional discovery and briefing on

what petitioner deems to be a threshold legal issue that the Court must consider first-i.e.,

whether the additional evidence the government submits in support of its Rule 60(b) motion is
"newly discovered"-as well as on the "relevance" of the government's additional evidence to

its Rule 60(b) motion.

       As a threshold matter, and contrary to petitioner's assertions otherwise, the Court need

not first decide whether the government's evidence is "newly discovered" where, as here, the

government seeks relief not only under Rule 60(b )(2) (newly discovered evidence), but also

under Rule 60(b)(l) (mistake, inadvertence, surprise, or excusable neglect) and Rule 60(b)(6)

(any other reason that justifies relief). Additionally, although petitioner implies that the

government's evidence is irrelevant to its Rule 60(b) motion, the relevance of the evidence is

readily apparent to the Court: if admitted, the government's evidence would tend to make it more

or less probable (the government would contend more probable) that petitioner was part of al-

Qaeda, which was the dispositive factual issue at the heart of the Court's May 13, 2010 Order

that the government now seeks to vacate under Rule 60(b ).

       More to the point, and as the government notes in its opposition, petitioner's motion fails

to include any citation to legal authority suggesting that he may conduct post-judgment

discovery in support of his opposition to a Rule 60(b) motion in a Guantanamo Bay detainee

habeas case. Indeed, the Court's Case Management Order does not contemplate such discovery,

see In re Guantanamo Bay Detainee Litigation, Misc. No. 08-0442, 2008 WL 4858241, at *2

(D.D.C. Nov. 6, 2008) (delineating pre-judgment discovery available to Guantanamo Bay

detainee habeas petitioners), and even assuming it does, petitioner does not explain how allowing

the discovery he requests would likely produce evidence that demonstrates petitioner's detention

is unlawful, cf id. (providing, in the context of pre-judgment discovery, that "Merits Judge may,

for good cause, permit the petitioner to obtain limited discovery beyond that described in the




                                                  2
[Case Management Order]" upon showing, inter alia, that "the [discovery] request, if granted, is

likely to produce evidence that demonstrates that the petitioner's detention is unlawful").

        The Court acknowledges that petitioner cites, in his reply brief, four non-habeas cases

outside of this jurisdiction-In re Gledhill, 76 F.3d 1070, 1074 (10th Cir. 1996); Branca v.

Security Ben. Life Ins. Co., 789 F .2d 1511, 1513 (11th Cir. 1986); Wells Fargo Fin. Leasing, Inc.

v. Comdisco, Inc., Civ. No. 05-0129, 2006 WL 1519324, at *5 (N.D. Ill. May 30, 2006); and

Ulloa v. City of Philadelphia, 692 F. Supp. 481, 483 (E.D. Pa. 1988)-as examples of cases in

which evidentiary hearings on Rule 60(b) motions were held or required to be held. These cases,

petitioner contends, reflect the need for and propriety of discovery in such contexts. However,

the Court finds the cases cited by petitioner inapposite to his discovery requests. Notably, none

of the cases make reference to discovery for a non-moving party prior to an evidentiary hearing

on a Rule 60(b) motion. 1 Nor do any of the cases relate to habeas litigation, in which the scope

of discovery is more limited than is usually the case in civil litigation. See In re Guantanamo

Bay Detainee Litigation, 2008 WL 4858241, at *2 (noting that "[a] habeas petitioner, unlike the

usual civil litigant in federal court, is not entitled to discovery as a matter of ordinary course"

(quoting Bracy v. Gramley, 520 U.S. 899, 904 (1997)). In sum, petitioner fails to persuade the

Court that it should exercise its discretion to grant the discovery he requests.


1
  In Gledhill and Branca, both supra, the courts of appeals merely referenced evidentiary hearings held or required
to be held on Rule 60(b) motions. In Ulloa, the district court also referenced an evidentiary hearing held on a Rule
60(b) motion and, additionally, commented in a footnote that the movant had submitted a discovery demand with his
motion, although the court ultimately denied the Rule 60(b) motion without addressing the discovery demand. 692
F. Supp. at 483 n.4, 488. In Comdisco, the district court noted, inter alia, that the underlying bankruptcy court
proceedings included not only an evidentiary hearing, but also discovery on a movant's Rule 60(b)(3) motion. 2006
WL 1519324, at *4. While Comdisco suggests that discovery may be available to a moving party in support of their
Rule 60(b) motion, see id.; cf Keepseagle v. Vi/sack, 102 F. Supp. 3d 205, 218 n.7 (D.D.C. 2015) (observing that
prospective movant for Rule 60(b) relief failed to cite any legal authority permitting the Court to grant limited
discovery in support of a Rule 60(b) motion, but suggesting that "the circumstances under which discovery is
allowed in support of a Rule 60 motion appear limited to those in which the discovery sought is directly relevant to
[the movant] proving the applicable basis for relief from judgment" (citing Bowie v. Maddox, 677 F. Supp. 2d 276,
285 (D.D.C. 2010)), it does not suggest-and the Court is not persuaded-that discovery would be warranted for a
non-moving party in support of their opposition to a Rule 60(b) motion.



                                                         3
       Accordingly, the parties shall appear for a status conference regarding the government's

pending motion for relief under Federal Rule of Civil Procedure 60(b) on Thursday, May 12,

2016 at 10:00 AM in Courtroom 25A before Judge Thomas F. Hogan. If any counsel prefer,

they may attend the status conference telephonically, provided that they notify the Court and all

parties by close of business on Tuesday, May 10, 2016. A merits hearing date for the Rule 60(b)

motion will be set at the status conference.

       SO ORDERED.


       April
                 1A
               28 ,   2016




                                                4